15 N.Y.3d 846 (2010)
In the Matter of KATHLEEN K., a Child Alleged to be Permanently Neglected.
SUFFOLK COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
STEVEN K., Appellant. (Proceeding No. 1.)
In the Matter of RACHEL K., a Child Alleged to be Permanently Neglected.
SUFFOLK COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
STEVEN K., Appellant. (Proceeding No. 2.)
Motion No: 2010-1029
Court of Appeals of New York.
Submitted September 7, 2010.
Decided September 23, 2010.
Motion to enlarge record on appeal denied as unnecessary upon the ground that the material sought to be added is subject to judicial notice.